Citation Nr: 1225793	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  05-30 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of head trauma, claimed as headaches.

2.  Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to August 1973.

A claim for service connection for headaches was previously denied by the RO in Chicago, Illinois, in April 1980.  In August 1991, the RO in Des Moines, Iowa, declined to reopen the previously denied claim, which was then recharacterized as a claim for head injury.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2004 rating decision in which the RO, inter alia, again declined to reopen the Veteran's claim, recharacterized as one for service connection for head trauma, and declined to reopen a claim for injury to neck vertebra.  In January 2005, the Veteran filed a notice of disagreement.  A statement of the case was issued in August 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2005.

In August 2007, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In September 2007, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  At the time, the claims were characterized as a single issue of whether new and material evidence had been submitted to reopen a claim for service connection for residuals of head trauma and neck injury.  After completing the requested development, the AMC continued to deny the request to reopen (as reflected in a September 2009 supplemental statement of the case) and returned these matters to the Board for further appellate consideration.  

In April 2011, the Board determined that the claim for service connection for residuals of a neck injury had not been previously adjudicated, and thus this claim did not need to be reopened though the submission of new and material evidence.  This issue was thus recharacterized as an original claim for service connection for residuals of a neck injury, as reflected on the first page of this decision.  This issue was remanded to the RO, via the AMC, for adjudication on a de novo basis.

In April 2011, the Board also determined that new and material evidence to reopen the claim for service connection for residuals of a head trauma, claimed as headaches, had been received.  This claim was thus reopened and the claim for service connection, on the merits, was remanded to the RO, via the AMC, for further development and adjudication on a de novo basis.  

As a final point, as discussed in the April 2011 remand, in the September 2007 remand, the Board noted that the Veteran's representative appeared to raise, during the August 2007 Board hearing, the issue of whether there was clear and unmistakable error (CUE) in the April 1980 and August 1991 decisions.  The Board thus instructed the RO/AMC to adjudicate the matter of whether there was CUE in the April 1980 or August 1991 rating decisions denying service connection.  

Pursuant to the Board's remand, the AMC sent the Veteran letters in February and April 2009 providing the criteria for substantiating a CUE claim and requesting additional information.  Thereafter, in the September 2009 supplemental statement of the case, while not listing CUE in the April 1980 or August 1991 rating decisions as an issue, the AMC, in its reasons and bases for continuing to deny reopening of the Veteran's previously denied claim, considered whether CUE existed in the previous denials, and determined that it did not.  In the April 2011 remand, the Board concluded that its September 2007 remand instructions have been substantially complied with as the RO, in fact, notified the Veteran regarding claims for CUE, and, in continuing to decline to reopen the Veteran's previously denied claim, considered whether CUE existed in the previous denials.

For reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further RO action in this appeal is required, even though such will, regrettably, further delay an appellate decision in these matters.

Pertinent legal authority states that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

At the outset, the Board notes that the Veteran's essential contention is that he suffered head and neck injuries when he was beaten up by MPs during service.  He contends that his current head and neck disabilities resulted from this in-service event.  

A January 1973 Report of Medical Board from the Naval Hospital at Camp Lejeune, North Carolina, reflects that the Veteran reported having suffered a head injury prior to his entry into service.  Specifically, this record notes that the Veteran struck the top of his head on the ceiling over a stairway in late November 1971.  He was temporarily dazed, but did not lose consciousness.  Since that time, the Veteran had experienced short, frequent episodes of blurred vision, at least six episodes of diplopia (double vision) lasting from seconds to minutes, and frequent throbbing, right frontotemporal headaches.  

The Veteran's February 1972 service entrance examination notes that his head and neurologic system were normal upon entrance into service.  Service treatment records contain no records of treatment for symptoms such as headaches, dizziness, and blurred vision until September 1972.  In addition to noting the pre-service injury, these records indicate that the Veteran reported having been struck over the left eye two weeks earlier.  Since that latter episode, the Veteran had experienced four instances of blurred vision and diplopia.  The impression upon neurologic testing in September 1972 was that the Veteran had post head injury, partial left VI nerve paresis.  Subsequent neurologic testing, however, was normal.  

The Veteran was placed on various medications, with varying degrees of efficacy, but was able to perform no more than light duty.  The January 1973 Medical Board report recommended a six-month period of limited duty.  The Veteran was reevaluated in July 1973, and the resulting Medical Board report describes the treatment the Veteran had received in the intervening six months.  This record reflects that, "[a]fter an adequate period of evaluation and treatment, a conference of the staff neurologist and psychiatrists reviewed the findings and agreed that the patient had a history of post-traumatic vascular headaches which existed prior to enlistment and were aggravated by a period of active duty . . . ."  It was also noted that the headaches had not improved sufficiently to return the Veteran to full duty status.  The Medical Board opined that the Veteran was unfit for further military service, and it was recommended that his case be referred to the Physical Evaluation Board for final disposition.  

A July 1973 "Physical Evaluation Board - Proceedings and Findings" lists a diagnosis of post-traumatic, vascular headaches, existed prior to entry, not aggravated, and not ratable.  

Post-service medical evidence includes a December 1974 VA hospital record indicating that the Veteran reported having intermittent supra-orbital headaches since being beaten up by military police in service.  A March 1980 VA examination report reflects a diagnosis of psychophysiological musculoskeletal disorder manifested by tension headaches, and comments that there were insufficient findings and symptoms to support a diagnosis of post traumatic vascular headaches, which was the in-service diagnosis.

The Veteran underwent a VA examination in June 2011, following the April 2011 Board remand.  The resulting examination report contains a thorough discussion of the Veteran's in-service and post-service medical records and the results of physical examination and interview of the Veteran.  In addition to the above information, the examination report notes that the Veteran has a longstanding history of alcohol and drug abuse that is relevant to his current complaints.  The Veteran also reported having suffered a post-service neck injury after falling from a ladder.  The examiner opined that the Veteran had residuals of head and neck trauma, including frontotemporal headaches; alcoholic ataxia; temporary left sixth nerve paralysis causing blurring of his vision for short period of time and multiple episodes of diplopia lasting from seconds to minutes; and alcoholic neuropathy.  

The examiner opined that the Veteran's head and neck disabilities were less likely as not caused by or a result of in-service head and neck trauma.   The rationale was that the Veteran had preexisting head and neck trauma with the same symptoms of which he complained in service.  He then had multiple far more severe bouts of head and neck trauma via his continuous drinking behavior, with multiple altercations resulting in multiple neck surgeries 20 years after service.  The left sixth nerve paresis that was found in service was temporary, resolved prior to discharge, and was not present at the time of the June 2011 VA examination.  

The Board finds that a new examination is needed in order to obtain additional information that will allow VA to adequately adjudicate the Veteran's claims.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Board requires an opinion that addresses whether any of the Veteran's in-service disabilities clearly and unmistakably existed prior to his entrance into service, and whether it is clear and unmistakable that any such pre-existing disability was not aggravated by service.  This opinion must discuss the Veteran's service treatment records including, in particular, the notation in the July 1973 Medical Board report that, "[a]fter an adequate period of evaluation and treatment, a conference of the staff neurologist and psychiatrists reviewed the findings and agreed that the patient had a history of post-traumatic vascular headaches which existed prior to enlistment and were aggravated by a period of active duty . . . ."  

For any disability that is found to have not clearly and unmistakably existed prior to service and clearly and unmistakably not aggravated by service, the examiner is to opine as to whether it is at least as likely as not that any such disability is related to the Veteran's military service.  In giving these opinions, the examiner should expressly discuss head and neck disabilities. 

Thus, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the benefits sought.  See 38 C.F.R. § 3.655(a),(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo a VA examination, VA should make efforts to obtain the claimant's service treatment records, if relevant to the claim.  38 C.F.R. § 3.159(c)(3).  Here, the Veteran's service treatment records, including Medical Board reports from January 1973 and July 1973 summarizing the Veteran's course of treatment at the Naval Hospital at Camp Lejeune, are already of record.  The Veteran himself has testified to having been hospitalized for three weeks following his in-service injury.  The record does not contain any hospitalization reports, including any records from the six-month observation at the Naval Hospital following the January 1973 Medical Board report.  The July 1973 Medical Board report suggests that such records contain a determination made by staff of neurologists and psychiatrists that the Veteran "had a history of post-traumatic vascular headaches which existed prior to enlistment and were aggravated by a period of active duty . . . ."  

Clinical inpatient records are sometimes filed separately from a veteran's service treatment records and may instead be filed under the name of the facility- the Naval Hospital at Camp Lejeune, North Carolina, in this case.  In light of the above, the Board finds that the RO should obtain and associate with the claims file all such clinical records pertaining to the Veteran's treatment at the Naval Hospital at Camp Lejeune, North Carolina, from September 1972 through July 1973, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  

The RO should also obtain and associate with the claims file all outstanding, pertinent VA medical records.  The claims file currently includes treatment records from the VA Medical Center (VAMC) in Kansas City, Missouri, dated through April 2004; however, more recent records from this facility may exist.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding, pertinent evaluation and/or treatment records from the Kansas City VAMC, since April 2004, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.  

Further, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims for service connection.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the appropriate source(s) any outstanding clinical records pertaining to the Veteran's treatment at the Naval Hospital at Camp Lejeune, North Carolina, from September 1972 through July 1973.  The RO should request that a search be conducted under the name of the facility as well as the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should obtain from the Kansas City VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since April 2004.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims for service connection for residuals of head and neck injuries, that is not currently of record.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all available records and/or responses from each contacted entity are associated with the claims file, or, the time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician is requested to clearly identify all current disabilities of head and/or neck, to include any headache disorder.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to (1) the disability clearly and unmistakably existed prior to his entrance into service, and (2) whether it is clear and unmistakable that any such disability was not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service.  

In rendering this opinion, the examiner must discuss the Veteran's service treatment records including, in particular, the notation in the July 1973 Medical Board report that, "[a]fter an adequate period of evaluation and treatment, a conference of the staff neurologist and psychiatrists reviewed the findings and agreed that the patient had a history of post-traumatic vascular headaches which existed prior to enlistment and were aggravated by a period of active duty . . . ."  

For each disability of head and/or neck that is found to have not clearly and unmistakably existed prior to service and clearly and unmistakably not aggravated by service, the examiner is to opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability is related to the Veteran's military service.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that has been added to the record since the RO's last adjudication of the claims), and legal authority.

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


